Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1, 4-8, 10, 11, 12, 21, 22, 25, 28, 29, 30, 32, 52-55, 58, 60, 62, 64, 66, 69, 75-79 are currently pending in the instant application.  Applicants have added new claims 75-79 in the amendment filed on January 20, 2022.  Claims 1, 4-8, 10, 12, 21, 22 and 52 are rejected; claims 11, 28-30, 32 and 75-79 are objected and claims 25, 53-55, 58, 60, 62, 64, 66 and 69 are withdrawn from consideration in this Office Action.
I.	Priority
The instant application claims benefit of US Provisional Application 62/896,786, filed on September 6, 2019. 
II.	Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 22, 2021 and April 5, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  
III.	Restriction/Election
	A.  Election: Applicant's Response
Applicants' election without traverse of Group I in the reply filed on January 20, 2022 is acknowledged.
Subject matter not encompassed by elected Group I are withdrawn from further consideration pursuant to 37 CFR 1.142 (b), as being drawn to nonelected inventions.

B. Status of the Claims
	i.	Scope of the Search and Examination of Elected Subject Matter

    PNG
    media_image1.png
    115
    239
    media_image1.png
    Greyscale


The above structure is the provisional elected species. 

ii.	Extended Prior Art Search M.P.E.P. §803.02
Following election, the Markush-type claim will be examined fully with respect to the elected species and further to the extent necessary to determine patentability.  If the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.  On the other hand, should the examiner determine that the elected species is allowable, the examination of the Markush-type claims will be extended.  If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the non-elected species held withdrawn from further consideration.  The prior art search, however, will not be extended unnecessarily to cover all nonelected species.  
As indicated above, Examiner searched the compound based on the elected species, above, in response to the requirement to restrict the products of Formula (I), wherein: there was no prior art of record that anticipated or rendered obvious the elected species and therefore the scope of the subject matter was extended or broadened in pursuant to M.P.E.P. § 803.02.  
The prior art search was extended to include the products of formula (I) (claims 1, 4-7, 10-12, 21, 22, 28-30, 32, 52, 75-79) wherein:
Y2 is CR2;
Y3 is a bond;
Y4 is CR4;
Y5 is N;
Y6 is N;
R1a is a phenyl substituted with two R7;
R7 is halo;
R1b is hydrogen or R1b and R2 together combine an unsubstituted 6-membered heterocycloalkyl;
R2 is a hydrogen, alkyl or a halo;
R4 is a hydrogen or halo
R5a is a hydrogen;
R5b is a pyridyl or phenyl optionally substituted as defined in claim 1.

iii.	Non-elected Subject Matter Withdrawn 37 C.F.R. §1.142(b)
    	The non-elected subject matter withdrawn are the compounds of formula (I), claims 1, 4-8, 10-12, 21, 33, 25, 28-30, 32, 52 (in-part) wherein:
Y2 is NR2 or N;
Y3 is CR3;
Y4 is NR4 or N;
Y5 is C;
Y6 is CR6 or O;
Y2, Y3, Y4, Y5, Y6 and the intervening carbon combine to form a 5- or 6-membered heteroaryl;
R1a is a phenyl optionally substituted with one or more R7;
R1b is an alkyl or R1b and R2 together combine a heterocycloalkyl which is optionally substituted with one or more R8;
R3 is hydrogen or alkyl;
R4 is an alkyl, alkoxy, amino, aminoalkyl, hydroxyalkyl, alkoxyalkyl, cyano or hydroxy;
R5a is an alkyl;
R5b is as defined in claim 1 excluding pyridyl and phenyl optionally substituted with one or more R10.

IV.	Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 8, 10, 12, 21, 22 and 52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coe, et al. (WO 2010122088 A1) or Kordik, et al. (US 6,291,476 B1).  The instant invention claims a compound of formula (I)

    PNG
    media_image2.png
    230
    177
    media_image2.png
    Greyscale
or a salt thereof, wherein
Y2 is CR2;
Y3 is a bond;
Y4 is CR4;
Y5 is N;
Y6 is N;
R1a is a phenyl substituted with two R7;
R7 is halo;
R1b is hydrogen or R1b and R2 together combine an unsubstituted 6-membered heterocycloalkyl;
R2 is a hydrogen, alkyl or a halo;
R4 is a hydrogen or halo
R5a is a hydrogen;
R5b is a pyridyl or phenyl optionally substituted with one or more R10.
 
 The Coe, et al. reference teaches pyrazole derivatives such as 
    PNG
    media_image3.png
    112
    268
    media_image3.png
    Greyscale
 (See page 63, example 11) wherein Y2 is CR2; Y3 is a bond; Y4 is CR4; Y5 is N; Y6 is N; R1a is a phenyl substituted with two R7; R7 is halo; R1b is hydrogen; R2 is a hydrogen; R4 is a hydrogen; R5a is a hydrogen; R5b is phenyl optionally substituted with one or more R10; R10 is chloro and isopropoxyl. These pyrazole derivatives are used for preparing pharmaceutical compositions for treating disorders such as allergic rhinitis, asthma, etc. (see pages 14-16, for example).   This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

The Kordik, et al. reference teaches pyrazole derivatives such as 
    PNG
    media_image4.png
    195
    311
    media_image4.png
    Greyscale
 (See compound 2 in the table at columns 19-20) wherein Y2 is CR2; Y3 is a bond; Y4 is CR4; Y5 is N; Y6 is N; R1a is a phenyl substituted with two R7; R7 is halo; R1b is hydrogen; R2 is a hydrogen; R4 is a methyl; R5a is a hydrogen; R5b is phenyl. These pyrazole derivatives are used for preparing pharmaceutical compositions for treating obesity and other disorders (see column 6, lines 45-55).   This species of compound anticipates the genus compound of the instant invention, wherein the genus structure and its definitions are stated above.  

35 USC § 103 - OBVIOUSNESS REJECTION
The following is a quotation of 35 U.S.C. § 103(a) that forms the basis for all 
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Graham v. John Deere Co. set forth the factual inquiries necessary to determine obviousness under 35 U.S.C. §103(a). See Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Specifically, the analysis must employ the following factual inquiries: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. § 103(a) as being unpatentable over by Coe, et al. (WO 2010122088 A1) or Kordik, et al. (US 6,291,476 B1).   Applicants claim a compound of formula a compound of formula (I)

    PNG
    media_image2.png
    230
    177
    media_image2.png
    Greyscale
or a salt thereof, wherein
Y2 is CR2;
Y3 is a bond;
Y4 is CR4;
Y5 is N;
Y6 is N;
R1a is 
    PNG
    media_image5.png
    96
    77
    media_image5.png
    Greyscale
;
Each R7 is the same or different;
R1b is hydrogen or R1b and R2 together combine an unsubstituted 6-membered heterocycloalkyl;
R2 is a hydrogen, alkyl or a halo;
R4 is a hydrogen or halo
R5a is a hydrogen;
R5b is a pyridyl or phenyl optionally substituted with one or more R10.



The Scope and Content of the Prior Art (MPEP §2141.01)
Coe, et al. teaches pyrazole derivatives that are CRAC channel inhibitors. The invention is represented by the general formula: 

    PNG
    media_image6.png
    239
    465
    media_image6.png
    Greyscale

wherein 

    PNG
    media_image7.png
    495
    385
    media_image7.png
    Greyscale
(see pages 2-3) and teaches various species such as 
    PNG
    media_image3.png
    112
    268
    media_image3.png
    Greyscale
(See page 63, example 11).

Kordik, et al. teaches pyrazole derivatives that are CRAC channel inhibitors. The invention is represented by the general formula: 

    PNG
    media_image8.png
    194
    185
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    519
    314
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    586
    288
    media_image10.png
    Greyscale
(see columns 4-5).  The prior art reference also teaches specific compounds such as 
    PNG
    media_image4.png
    195
    311
    media_image4.png
    Greyscale
(See compound 2 in the table at columns 19-20) wherein Y2 is CR2; Y3 is a bond; Y4 is CR4; Y5 is N; Y6 is N; R1a is a phenyl substituted with two R7; R7 is halo; R1b is hydrogen; R2 is a hydrogen; R4 is a methyl; R5a is a hydrogen; R5b is phenyl. 

The Difference Between the Prior Art and the Claims (MPEP §2141.02)
	The difference between the prior art of Coe, et al. or Kordik, et al. and the instant invention is the position of the halogen atoms on the phenyl ring (R1a) bonded to the amide nitrogen. 
Prima Facie Obviousness-The Rational and Motivation (MPEP §2142-2413)

	 
In In re Jones, 162 F.2d 638, 74 USPQ 152 (CCPA 1947), it was well established that compounds which differ only in the placement of substituents in a ring system is not patentable absent unexpected results. For example, it is obvious to prepare a 2,3-dichlorophenyl group when the art teaches a 3,5-dichlorophenyl group with a reasonable expectation of success.  Specifically, a 2,3-dichlorophenyl and a 3,5-dichlorophenyl group are considered positional isomers and are obvious absent unexpected results.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to prepare positional isomers based on the teachings of the preferred embodiments in the prior art.  For example, a skilled artisan would be motivated to prepare a phenyl group with halogens at the 2 and 3 positions instead of at the 3 and 5 positions or 2 and 6 positions as seen in the prior art references of Kordik, et al. (US Patent 6,291,476 B1) and Coe, et al. (WO 2010122088 A1), respectively.  A strong prima facie obviousness has been established.


V.	Objections

Claim Objection-Non Elected Subject Matter
	Claims 11, 28-30, 32 and 75-79 are objected to as containing non-elected subject matter.  To overcome this objection, Applicant should submit an amendment deleting the non-elected subject matter.
Dependent Claim Objections
Dependent Claims 11, 28-30 and 75-79 are also objected to as being dependent upon a rejected based claim. To overcome this objection, Applicant should rewrite said claims in an independent form and include the limitations of the base claim and any intervening claim.

Claim Objections

Claim 28 is objected to because of the following informalities:  the formula VI is missing a bond between the phenyl ring   
    PNG
    media_image11.png
    60
    126
    media_image11.png
    Greyscale
and the 
    PNG
    media_image12.png
    221
    169
    media_image12.png
    Greyscale
which needs to be added.  Also, the bond attaching R4 to the five membered het ring is partially missing.    Appropriate correction is required.


VI.  	Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is 571-272-9043.  The examiner can normally be reached on 6:30 AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626